          Case 2:19-cr-00414-JS Document 66 Filed 02/08/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT

              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :

              v.                              :   Criminal No. 19-414-02

BAHAA DAWARA                                  :


                                       O R D E R

       AND NOW, this _____ day of ____________________, 2021, upon consideration

of the government’s motion pursuant to 28 U.S.C. § 2041 for entry of an Order

authorizing the Clerk of Court to accept and maintain on deposit a payment for the

defendant’s criminal monetary penalties, including anticipated restitution, and, for cause

shown, the Court concludes that it should grant the motion, and, therefore, it is hereby

       ORDERED that the Motion of United States of America to Authorize the

Prepayment of Criminal Monetary Penalties is GRANTED; and it is further

       ORDERED that, pursuant to 28 U.S.C. § 2041, the defendant is authorized to pay

over to the Clerk of Court, and the Clerk of Court is authorized to accept, payment of his

criminal monetary penalties, including anticipated restitution, that the Court may impose

in this case. The Clerk of Court is authorized to maintain such funds in an interest-

bearing account until further order.



                                          ______________________________________
                                          HONORABLE JUAN R. SANCHEZ
                                          Chief United States District Judge
             Case 2:19-cr-00414-JS Document 66 Filed 02/08/21 Page 2 of 5




                     IN THE UNITED STATES DISTRICT COURT

                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        :

                v.                              :   Criminal No. 19-414-02

BAHAA DAWARA                                    :


                     MOTION OF UNITED STATES OF AMERICA
                       TO AUTHORIZE THE PREPAYMENT
                      OF CRIMINAL MONETARY PENALTIES

       Pursuant to 28 U.S.C. § 2041, the United States of America, by its attorneys,

moves for entry of an Order authorizing the Clerk of Court to accept and maintain on

deposit a payment for the defendant’s criminal monetary penalties, including anticipated

restitution, that this Court may impose in this case. In support of this motion, the

government avers as follows:

        1.      On or about July 18, 2019, the grand jury for this district returned an

indictment charging Imad Dawara and Bahaa Dawara with: (1) conspiracy to commit

arson, in violation of 18 U.S.C. § 844(n); (2) conspiracy to use fire to commit a federal

felony, In violation of 18 U.S.C. § 844(m); (3) malicious damage by means of fire of a

building used in interstate commerce, in violation of 18 U.S.C. § 844(i); (4) wire fraud, in

violation of 18 U.S.C. § 1343; (5) mail fraud, in violation of 18 U.S.C. § 1341; (6) use of

fire to commit federal felony, in violation of 18 U.S.C. § 844(h); and (7) aiding and

abetting, in violation of 18 U.S.C. §§ 2(a), (b).
             Case 2:19-cr-00414-JS Document 66 Filed 02/08/21 Page 3 of 5




        2.      Defendant Bahaa Dawara intends to sell his interest in certain real

properties. The defendant also has agreed to remit to this Court the net proceeds he is

scheduled to receive from the sale of these properties to be applied as payment for any

criminal monetary penalties, i.e., special assessment, restitution, and/or criminal fine, that

this Court may impose against him in this case.

        3.      The Clerk of Court requires an Order to properly accept and maintain these

funds on deposit.

        4.      Pursuant to 28 U.S.C. § 2041, the defendant is authorized to pay such funds

into the Court and the Clerk of Court is authorized to accept and hold such funds in a

designated depository account.

        5.      Pursuant to Section 2041, the government requests this Court to authorize

the Clerk of Court to accept and maintain on deposit in an interest-bearing account funds

paid by the defendant for criminal monetary penalties that this Court may impose against

the defendant in this case.

        6.      The government submits that the requested relief is necessary and proper.

The requested relief will enable the Clerk of Court to maintain funds on deposit, preserve

these funds for payment of any criminal monetary penalties that this Court may impose,

and enable the defendant to pay these penalties in a timely manner, including restitution.

        7.      The government specifically requests that this Court authorize the Clerk of

Court to maintain these funds in an interest-bearing account until further order.




                                             -2-
         Case 2:19-cr-00414-JS Document 66 Filed 02/08/21 Page 4 of 5




      WHEREFORE, for the reasons stated above, the government requests that this

Court grant the motion.

                                             Respectfully submitted,

                                             JENNIFER ARBITTIER WILLIAMS
                                             Acting United States Attorney


                                              /s/ Jeanine Linehan
                                             JEANINE LINEHAN
                                             Assistant United States Attorney
                                             Chief, Violent Crimes and Firearms
                                             Section


                                              /s/ Joseph F. Minni
                                             JOSEPH F. MINNI
                                             Assistant United States Attorney
                                             Deputy Chief, Asset Recovery and
                                             Financial Litigation Section


                                              /s/ Katherine Driscoll
                                             KATHERINE DRISCOLL
                                             Assistant United States Attorney

Date: February 8, 2021.




                                       -3-
         Case 2:19-cr-00414-JS Document 66 Filed 02/08/21 Page 5 of 5




                          CERTIFICATE OF SERVICE

      IT IS HEREBY CERTIFIED that a true and correct copy of the MOTION OF

UNITED STATES OF AMERICA TO AUTHORIZE THE PREPAYMENT OF

CRIMINAL MONETARY PENALTIES was filed electronically (and thus is available

for viewing and downloading from the ECF system) and served on the following:

                          Gerald A. Stein, Esquire
                          1500 Market Street
                          Suite 2727, Centre Square West
                          Philadelphia, PA 19102-2146



                                              /s/ Joseph F. Minni
                                             JOSEPH F. MINNI
                                             Assistant United States Attorney

Date: February 8, 2021.
